

115 HR 5024 IH: Re-Establishing Accuracy in Labeling of Tuna Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5024IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mrs. Radewagen introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo exclude the species known as bullet tuna and frigate tuna from the standard of identity
			 established for canned tuna, and for other purposes.
	
		1.Short title and findings
 (a)Short titleThis Act may be cited as the Re-Establishing Accuracy in Labeling of Tuna Act of 2018 or the REAL Tuna Act of 2018. (b)FindingsCongress finds the following:
 (1)There are no fishery management plans in place for the commercial harvest of the bonito fish known as Auxis thazard and Auxis rochei.
 (2)In 2013, Customs and Border Protection ruled that bonito fish of the Auxis species in airtight containers not in oil are dutiable at 4 percent ad valorem which created a dramatic advantage in comparison to tunas which under the Harmonized Tariff Code are dutiable to 35 percent for tuna preserved in oil and 12.5 percent for tuna preserved in water.
 (3)Since 2013 there has been a dramatic increase in the unregulated harvest of these species by foreign fishing fleets for sale into the United States market.
 (4)The Food and Drug Administration allows Auxis thazard and Auxis rochei to be labeled and sold as light tuna so long as the fish is not darker in coloration than Munsell value 5.3. (5)The combination of the duty differential and the ability to label Auxis thazard and Auxis rochei as light tuna has caused a flooding of the United States food service and canned tuna markets.
 (6)Consumers are purchasing Auxis thazard and Auxis rochei under the mistaken belief they are purchasing tuna such as albacore, skipjack, or yel­low­tail.
				2.Standard of identity for canned tuna
 (a)In generalThe standard of identity for canned tuna, as issued by the Secretary of Health and Human Services pursuant to section 401 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341), is deemed not to include the following species:
 (1)Auxis rochei (Risso, 1810)—Bullet tuna. (2)Auxis thazard (Lacepede, 1800)—Frigate tuna.
 (b)RegulationsThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall amend such regulations as may be necessary to implement subsection (a).
 (c)Effective dateSubsection (a) takes effect on the date that is 6 months after the date of enactment of this Act. 